BRITT, Judge.
The purported record on appeal filed in this case does not comply with the Rules of the Court of Appeals. Among other things, the evidence introduced at the hearing is not set forth in narrative form. Plaintiff filed what purports to be a stenographic transcript of the testimony supposedly in compliance with our original Rule 19(d) (2), but Rule 19(d) was amended by the Supreme Court on 11 February 1969, the amendment becoming effective on 1 July 1969. 2 N.C. App. 690. The amendment provides that the “evidence in case on appeal shall be in narrative form” and that the stenographic transcript of the evidence may not be used as an alternative to narration of the evidence. For failure to comply with the Rules, plaintiff’s appeal is, ex mero motu, dismissed. Crosby v. Crosby, 1 N.C. App. 398, 161 S.E. 2d 654 (1968).
Nevertheless, we have carefully reviewed the record on appeal as filed and conclude that the trial court’s order is fully supported by the findings of fact, which findings are amply supported by competent evidence.
*194Appeal dismissed.
Judges Campbell and Graham concur.